EXHIBIT B



 
WARRANT
 
NO. GOCH - ____
GEEKS ON CALL HOLDINGS, INC.
_________ Shares

 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, GEEKS ON CALL HOLDINGS, INC., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on the
Expiration Date (as hereinafter defined) to ________________ or registered
assigns (the “Holder”), under the terms as hereinafter set forth,
__________________ (_____________) fully paid and non-assessable shares of the
Company’s Common Stock, par value $0.001 per share (the “Warrant Stock”), at an
exercise price of ONE DOLLAR AND FIFTY CENTS ($1.50) per share (the “Warrant
Price”), pursuant to this warrant (this “Warrant”). The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth. The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.
 
1. Exercise of Warrant.
 
a.    The Holder may exercise this Warrant according to its terms by (i)
surrendering this Warrant, properly endorsed, to the Company at the address set
forth in Section 10, (ii) the subscription form attached hereto having then been
duly executed by the Holder, and (iii) payment of the purchase price being made
to the Company for the number of shares of the Warrant Stock specified in the
subscription form, or as otherwise provided in this Warrant, prior to 5:30 p.m.,
Eastern Time, on __________________, 2012 (the “Expiration Date”).
 
b.    (i) The aggregate purchase price for the shares of Warrant Stock being
purchased may be paid (1) either by cash, certified check or bank draft or wire
transfer of immediately available funds, or (2) subject to Section 1b.(ii)
below, by surrender of a number of shares of Warrant Stock having a fair market
value equal to the aggregate purchase price of the Warrant Stock being purchased
(“Cashless Exercise”) as determined herein. If the Holder elects the Cashless
Exercise method of payment, the Company shall issue to the Holder a number of
shares of Warrant Stock determined in accordance with the following formula:
 

--------------------------------------------------------------------------------


 
X      =     Y(A - B)
A


with:     X =      the number of shares of Warrant Stock to be issued to the
Holder;


Y =     the number of shares of Warrant Stock with respect to which the Warrant
is being exercised;


A =     the fair value per share of Common Stock on the date of exercise of this
Warrant; and


B =     the then-current Warrant Price of the Warrant


For the purposes of this Section 1b., “fair value” per share of Common Stock
shall mean (A) the average of the closing sales prices, as quoted on the primary
national or regional stock exchange on which the Common Stock is listed, or, if
not listed, the OTC Bulletin Board if quoted thereon, on the five consecutive
trading days immediately preceding the date of exercise, or (B) if the Common
Stock is not publicly traded as set forth above, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
notice of exercise is deemed to have been sent to the Company.


(ii) Notwithstanding the foregoing, the Cashless Exercise option set forth in
clause (i) of Section 1b. above shall only be available so long as the Company
is not in material compliance with its registration rights obligations set forth
on Exhibit A to that certain Subscription Agreement and Investors Questionnaire
between the Company and the Holder (the “Subscription Agreement”).


c.    This Warrant may be exercised in whole or in part so long as any exercise
in part hereof would not involve the issuance of fractional shares of Warrant
Stock. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company. The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.
 
d.     No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which for purposes of this Section 1d. shall
be the closing price of the Company’s Common Stock on the date of exercise of
this Warrant as reported by the exchange or market on which the Common Stock is
then traded) at the time of exercise of this Warrant.
 
-2-

--------------------------------------------------------------------------------


 
e.     In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within three (3)
business days after the date of delivery of this Warrant and the payment of the
Warrant Price in accordance with this Warrant. The person or entity in whose
name any certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
the date on which the Warrant was surrendered and payment of the Warrant Price
and any applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the stock transfer books are open. The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Common Stock on
exercise of this Warrant.
 
f.     Warrant Solicitation Fee.  The holder of this Warrant acknowledges and
understands that the Company has retained First Montauk Securities Corp. as its
warrant solicitation agent in connection with any solicitation of the exercise
of this Warrant, in whole or in part.  The Company has agreed, subject to
compliance with applicable FINRA rules and regulations, to pay First Montauk
Securities Corp a fee equal to 5% of the gross exercise price in the event that
this Warrant is exercised in whole or in part, whether pursuant to this Section
1 or otherwise under the terms hereof.
 
2.     Disposition of Warrant Stock and Warrant.
 
a.     The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
If, at the time of the surrender of this Warrant in connection with any transfer
of this Warrant, the transfer of this Warrant shall not be registered pursuant
to an effective registration statement under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such transfer, that (i) the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, and (ii) the Holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company, and (iii) the transferee be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under the
Securities Act or a “qualified institutional buyer” as defined in Rule 144A(a)
promulgated under the Securities Act.
 
-3-

--------------------------------------------------------------------------------


 
b.     If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3.    Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all shares which may be issued
upon the exercise of the rights represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the exercise price, be
validly issued, fully paid and non-assessable, free from all taxes, liens,
charges and preemptive rights with respect to the issuance thereof, other than
taxes, if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4.     Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.
 
-4-

--------------------------------------------------------------------------------


 
5.     Capital Adjustments. This Warrant is subject to the following further
provisions:
 
a.      Adjustments for Dilutive Issuances. Until a date which is twelve (12)
months following the effectiveness of a registration statement filed by the
Company pursuant to its registration rights obligations set forth on Exhibit A
of the Subscription Agreement, in the event the Company issues or sells any
shares of the Company’s common stock at a price less than the then current
Warrant Price (“New Issuance Price”)or any Common Stock Equivalents entitling
any person to acquire shares of Common Stock at an effective price per share
that is lower than the then current Warrant Price (in any such instances each a
“Dilutive Issuance”) other than Excluded Securities, then immediately after such
Dilutive Issuance, the Warrant Price then in effect shall be reduced to the New
Issuance Price.
 
b.    “Common Stock Equivalents” shall mean any securities of the Company or any
of its subsidiaries which would entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock.
 
c.     “Excluded Securities” shall mean the issuance of: (a) shares of Common
Stock or options to employees, officers, directors, or consultants of the
Company pursuant to any stock or option plan duly adopted for such purpose by a
majority of the non-employee members of the Board of Directors of the Company or
a majority of the members of a committee of non-employee directors established
and the stockholders of the Company, (b) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, provided that such
securities have not been amended since the date of this Warrant to increase the
number of such securities or to decrease the exercise, exchange or conversion
price of such securities; and (c) securities issued pursuant to acquisitions or
strategic transactions with an unaffiliated third party approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a person which is either an owner of, or an entity that is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
d.     Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the shares of
Common Stock immediately theretofore issuable upon the exercise of this Warrant,
such shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant had such
recapitalization, reclassification, merger, consolidation, sale or transfer not
taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.
 
-5-

--------------------------------------------------------------------------------


 
e.     Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
Common Stock, the number of shares of Warrant Stock purchasable upon exercise of
this Warrant and the Warrant Price shall be proportionately adjusted.
 
f.     Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
g.     Stock and Rights Offering to Shareholders. If the Company shall at any
time after the date of issuance of this Warrant distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
h.     Warrant Price Adjustment. Except as otherwise provided herein, whenever
the number of shares of Warrant Stock purchasable upon exercise of this Warrant
is adjusted, as herein provided, the Warrant Price payable upon the exercise of
this Warrant shall be adjusted to that price determined by multiplying the
Warrant Price immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately prior to such adjustment, and (ii) the
denominator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately thereafter.
 
i.     Certain Shares Excluded. The number of shares of Common Stock outstanding
at any given time for purposes of the adjustments set forth in this Section 5
shall exclude any shares then directly or indirectly held in the treasury of the
Company.
 
-6-

--------------------------------------------------------------------------------


 
j.     Deferral and Cumulation of De Minimis Adjustments. The Company shall not
be required to make any adjustment pursuant to this Section 5 if the amount of
such adjustment would be less than one percent (1%) of the Warrant Price in
effect immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.
 
k.     Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall remain in
effect until a further computation or readjustment thereof is required.
 
l.     Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant reduce the then current Warrant Price to any amount and for
any period of time deemed appropriate by the Board of Directors of the Company.
 
6.     Notice to Holders.
 
a.     Notice of Record Date. In case:
 
(i)     the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
 
(ii)     of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or
 
(iii)     of any voluntary dissolution, liquidation or winding-up of the
Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
-7-

--------------------------------------------------------------------------------


 
b.     Certificate of Adjustment. Whenever any adjustment shall be made pursuant
to Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
7.    Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
8.    Warrant Holder Not a Stockholder. The Holder of this Warrant, as such,
shall not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
9.     Notices. Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by first class mail, by registered
or certified mail, return receipt requested, or nationally recognized overnight
delivery service, to the Company at its principal executive offices located at
814 Kempsville Road, Norfolk, Virginia 23502 Attention: Richard T. Cole, Chief
Executive Officer, or to the Holder at the name and address set forth in the
Warrant Register maintained by the Company.
 
10.     Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
11.    Jurisdiction and Venue. The Company and Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in Kent County, Delaware and
they hereby submit to the exclusive jurisdiction of the federal and state courts
of the State of Delaware located in Kent County with respect to any action or
legal proceeding commenced by any party, and irrevocably waive any objection
they now or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
-8-

--------------------------------------------------------------------------------


 
12.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
13.    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
14.    Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of _____________________, 20__.
 

       
GEEKS ON CALL HOLDINGS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Richard T. Cole
Title: Chief Executive Officer

 
-10-

--------------------------------------------------------------------------------


 
FORM OF EXERCISE
 
(to be executed by the registered holder hereof)
 
The undersigned hereby exercises the right to purchase _________ shares of
common stock, par value $0.001 per share (“Common Stock”), of Geeks on Call
Holdings, Inc. evidenced by the within Warrant Certificate for a Warrant Price
of $1.50 per share (subject to adjustment in accordance with the Warrant) and
herewith makes payment of the purchase price in full of (i) $__________ in cash
or (ii) solely in the event that the Company is not in material compliance with
its registration rights obligations set forth in the Subscription Agreement,
shares of Common Stock (pursuant to a Cashless Exercise in accordance with
Section 1b.). Kindly issue certificates for shares of Common Stock (and for the
unexercised balance of the Warrants evidenced by the within Warrant Certificate,
if any) in accordance with the instructions given below.
 
 
Dated:__________________ , 20___ .
 
o By checking this box, I confirm that First Montauk Securities Corp. is
entitled to a fee of 5% of the warrant exercise price and that the undersigned
exercised this Warrant as a result of the efforts of First Montauk Securities
Corp.


______________________________


Instructions for registration of stock




_____________________________
  Name (Please Print)


Social Security or other identifying Number:


Address:__________________________________
   City/State and Zip Code
 


Instructions for registration of certificate representing
the unexercised balance of Warrants (if any)


_____________________________
Name (Please Print)
 
Social Security or other identifying Number: ___________


Address:____________________________________
   City, State and Zip Code
 
-11-

--------------------------------------------------------------------------------


 
[FORM OF ASSIGNMENT]
 
(To be executed by the registered holder if such holder
desires to transfer the Warrant Certificate.)

 
 
FOR VALUE RECEIVED _________________________________________________ hereby
sells, assigns and transfers unto
(Please print name and address of transferee)
this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint _________________, Attorney,
to transfer the within Warrant Certificate on the books of _________________,
with full power of substitution.
 

        Dated: ______________________     Signature:          
(Signature must conform in all respects to
name of holder as specified on the face of
the Warrant Certificate)

 
-12-

--------------------------------------------------------------------------------


 